Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, it is unclear what the applicant is trying to claim with respect to “said fitting extends distally to said mount”. For examination purposes, it is being interpreted such that the fitting extends in a distal direction along the axis of the adaptor to the mount. Further the limitation “a distal portion of said mount is entirely 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 8, 12, 20 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Victor et al. (2016/0346909).
Victor discloses an adaptor for use of a dental handpiece for rotating an endodontic file (see detailed explanation below regarding the functional use of the device) comprising a chuck fitting 40/50 on a proximal end configured to be held by a chuck of the dental handpiece (pars. 26, 44, figs. 1-3), a mount 24 including a cavity 30 having a distal opening 46 configured for reversibly receiving a friction fitting on the endodontic file to hold the endodontic file (it is noted that the fiction fitting is NOT claimed only that a tool having a friction fitting can be received within the mount, further the applicant does not claim it is received in the mount in a friction fitting, i.e. the fitting between the mount and the tool is a friction fit, in the alternative it is noted that Victor teaches the cavity being resilient pars. 12, 56, therefore depending on the diameter of the endodontic file, the cavity is capable of frictionally holding an endodontic file, such 
With respect to claim 12, further comprising a flange 120 on the fitting.
With respect to claim 20, further comprising the mount extends distally to said mount (such that it extends in a distal direction along the axis of the adaptor, see 112 rejection above for clarification) and wherein a distal portion of said mount is entirely 
With respect to claim 28, the cavity is fixed in position with respect to the fitting (see fig. 2, 3, 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Victor et al. (2016/0346909).
With respect to claim 13, Victor teaches the threshold can be 0.1 N.cm (see par. 56, specifically 007N.m to about 122N-m, which includes the claimed range). In the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select the claimed threshold torque to be the claimed value in order to provide the desired threshold depending on the desired use and user’s preference.     

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (2016/0346909) as applied to claim 8 above, and further in view of Riitano et al. (6,575,747).
Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the chuck fitting of said adapter includes a friction fitting configured to limit said transmitted torque transferred from said handpiece to said adaptor.
Riitano the chuck fitting of said adapter (such that the adaptor is the handle and the chuck end is the end received within the chuck) includes a friction fitting (such the the clamping of the chuck is a friction fitting such that it is retained by friction, i.e. the clamping of the arms) configured to limit said transmitted torque transferred from said handpiece to said adaptor (such that is if “configured” to limit the transmitted torque, such that the friction fitting is capable of functioning as claimed, such that if a torque applied to the adaptor was larger than the clamping force, the adaptor would slip). It would have been obvious to one having ordinary skill in the art to modify the fitting taught by Victor with the friction fitting taught by Riitano in order to provide a fitting with an adjustable length as taught by Riitano.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (2016/0346909) as applied to claim 9 above, and further in view of Heiden (CH 591930).
Victor teaches the adapter as substantially claimed and discussed above, however, does not specifically teach the cavity is fixed in position with regard with said fitting and an axis of cavity is offset in relation to an axis of said fitting.
Heiden teaches an adaptor wherein the cavity (the cavity within element 2) is fixed in position with respect to the fitting 1/3 and an axis of the cavity is offset in relation to an axis of said fitting (see fig. 1, translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the adaptor of Victor to provide the cavity offset with respect to the mount in order to drive the tool as desired to perform the desired function as evidenced by Payen De La Curanderoes (2008/0227053). Such that is it noted that the tool is offset from the fitting 2.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (2016/0346909) as applied to claim 8 above, and further in view of Fader et al. (2016/0003041).
Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the adaptor wherein the cavity is fixed in position with regard to the fitting and an axis of said cavity is not parallel to an axis of said fitting. 
Fader teaches an adaptor 102 wherein a mount receiver 202 is fixed in position with regard to the fitting 220 and an axis of the mount receiver 202 is not parallel to an axis of said fitting 202 (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the adaptor of Victor with the cavity of the mount angled with respect to the fitting in order to drive the .

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heiden (CH 591930).
Heiden teaches an adaptor that can be used for use in an endodontic procedure comprising a fitting 1/3 that can be for a dental handpiece chuck and a mount 2 that can be for an endodontic file, said mount fixedly positioned with respect to said fitting such that rotation of the fitting around a fitting axis rotates the mount around the fitting axis and wherein the mount is positioned eccentrically with respect to the fitting such that rotation of the fitting around the fitting axis by the handpiece and rotate a file around the fitting axis on a path that is eccentric to an axis of the file and wherein the adaptor is configured to be connected and disconnected to the handpiece and the mount is configured for the file to be inserted and removed therefrom (see fig. 1, translation). In the alternative, it is noted that the adaptor is taught for use with a small handheld tool, such as a drill and the connection of a polishing disk, the size of the adaptor may not be configured for use in an endodontic procedure. It is noted that the size is small for use in a handheld device, therefore, it is argued that the size does permit endodontic use in at least larger animals, however, in is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the size of the adaptor such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or 
With respect to claim 18, Heiden further teaches wherein an axis of the mount is offset in relation to an axis of the fitting (see fig. 2).

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fader et al. (2016/0003041).
Fader teaches an adaptor that can be used for use in an endodontic procedure comprising a fitting 220 that can be for a dental handpiece chuck and a mount 202 that can be for an endodontic file (such that a file can be attached like element 101), said mount fixedly positioned with respect to said fitting such that rotation of the fitting around a fitting axis 211 rotates the mount around the fitting axis and wherein the mount is positioned eccentrically with respect to the fitting such that rotation of the fitting around the fitting axis by the handpiece and rotate a file around the fitting axis on a path that is eccentric to an axis 209 of the file and wherein the adaptor is configured to be connected and disconnected to the handpiece and the mount is configured for the file to be inserted and removed therefrom (see fig. 2). In the alternative, it is noted that the adaptor is taught for use with rock cutting, the size of the adaptor may not be configured for use in an endodontic procedure. It is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the size of the adaptor such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level .  


Claims 1, 6, 23-24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Rumpp et al. (4,006,787).
Becker teaches a system for endodontic procedure comprising an endodontic file 10 including a friction fitting 16 adapted for holding and spinning the file, a high torque dental handpiece 52 having a chuck (see fig. 8, such that the handpiece is for rotation the file, therefore, it obviously has a chuck to accept the tool).  Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach an adaptor including a chuck fitting having a proximal end configured to be held by said chuck and a mount including a cavity having a distal opening configured for reversibly inserting said friction fitting of the endodontic file to hold said fitting of the endodontic file, the cavity configured to hold the friction fitting stationary with respect to the cavity and transmit a transmitted torque to the tool up to a predetermined threshold torque and to allow slippage of the friction fitting in the cavity when the transmitted torque is greater than the threshold torque thereby limiting the transmitted torque between the high torque dental handpiece and the tool to the threshold torque
Rumpp teaches a system for a procedure comprising a tool including a  friction fitting for holding and spinning the instrument (see fig. 1-3, 6, such that the end 4 with the protrusion 7 are a friction fitting such that element 2 retained on the fitting 4 rotates the instrument only through the friction connection, i.e. no other connection such as 
With respect to claim 6, Becker teaches the dental handpiece is configured for rotating at a rate of 6000 to 30,000 RPM (par. 38). While the specific range of 1000-5000 rpm is not taught, the current invention teaches a variety of ranges and using 
With respect to claim 23, Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity has an inner diameter smaller than an outer diameter of said chuck fitting.
Rummp teaches the cavity has an inner diameter smaller than an outer diameter of said chuck fitting (see figs. 1-3, 6, such that the chuck fitting is the outer diameter of at least the end portion of element 2 and the diameter of the cavity is smaller than the outer diameter. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker in includes the adaptor as taught by Rummp order to provide the magnitude of the torque limit to be consist using any handpiece, such that the predetermined torque is determined between the tool and adaptor and not the tool and handpiece and any general handpiece and used.  
With respect to claim 24, Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the chuck fitting includes a sleeve having an outer diameter configured to fit into the chuck and wherein at least a portion of said cavity is within the sleeve.
Rummp teaches the chuck fitting includes a sleeve having an outer diameter configured to fit into the chuck and wherein at least a portion of said cavity is within the 
With respect to claim 27, Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity fixed in position with respect to the fitting.
Rummp teaches the cavity fixed in position with respect to the fitting (see figs. 1-3, 6, explanation above regarding the fitting being the outer portion and the cavity being the lower portion). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker in includes the adaptor as taught by Rummp order to provide the magnitude of the torque limit to be consist using any handpiece, such that the predetermined torque is determined between the tool and adaptor and not the tool and handpiece and any general handpiece and used.  

Claim(s) 8 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rumpp et al. (4,006,787).
Rummp teaches an adaptor 2 for use of a dental handpiece for rotating an endodontic file (see detailed explanation below regarding the functional use of the device) comprising a chuck fitting on a proximal end (such that at least an upper portion 
With respect to claim 26, Rummp further teaches the chuck fitting includes a sleeve having a outer diameter configured to fit into the chuck and wherein at least a portion of the cavity is within the sleeve (see abstract regarding the receiving part fitting into the drill for delivering the rotation, col. 6, ll. 34-36, figs. 1-3, 6).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumpp et al. (4,006,787) as applied to claim 8 above, and further in view of Riitano et al. (6,575,747).
Rummp teaches the invention as substantially claimed and discussed above, however, does not specifically teach the chuck fitting of said adapter includes a friction fitting configured to limit said transmitted torque transferred from said handpiece to said adaptor.
Riitano the chuck fitting of said adapter (such that the adaptor is the handle and the chuck end is the end received within the chuck) includes a friction fitting (such the the clamping of the chuck is a friction fitting such that it is retained by friction, i.e. the clamping of the arms) configured to limit said transmitted torque transferred from said handpiece to said adaptor (such that is if “configured” to limit the transmitted torque, such that the friction fitting is capable of functioning as claimed, such that if a torque applied to the adaptor was larger than the clamping force, the adaptor would slip). It would have been obvious to one having ordinary skill in the art to modify the fitting taught by Rummp with the friction fitting taught by Riitano in order to provide a fitting with an adjustable length as taught by Riitano.  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Rumpp et al. (4,006,787) as applied to claim 1 above, and further in view of Riitano et al. (6,575,747).
Becker/Rummp teaches the fitting of the adapter includes a friction fitting configured to limit said transmitted torque transferred between the handpiece and the adapter.
Riitano the chuck fitting of said adapter (such that the adaptor is the handle and the chuck end is the end received within the chuck) includes a friction fitting (such the the clamping of the chuck is a friction fitting such that it is retained by friction, i.e. the clamping of the arms) configured to limit said transmitted torque transferred from said handpiece to said adaptor (such that is if “configured” to limit the transmitted torque, such that the friction fitting is capable of functioning as claimed, such that if a torque applied to the adaptor was larger than the clamping force, the adaptor would slip). It would have been obvious to one having ordinary skill in the art to modify the fitting taught by Recker/Rummp with the friction fitting taught by Riitano in order to provide a fitting with an adjustable length as taught by Riitano.  

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Victor et al. (2016/0346909)
Becker teaches a system for endodontic procedure comprising an endodontic file 10 including a friction fitting 16 adapted for holding and spinning the file, a high torque dental handpiece 52 having a chuck (see fig. 8, such that the handpiece is for rotation 
Victor discloses an adaptor for use of a dental handpiece for rotating an endodontic file (see detailed explanation below regarding the functional use of the device) comprising a chuck fitting 40/50 on a proximal end configured to be held by a chuck of the dental handpiece (pars. 26, 44, figs. 1-3), a mount 24 including a cavity 30 having a distal opening 46 configured for reversibly receiving the friction fitting on the endodontic file to hold the endodontic file (such that a friction fitting is received, i.e. it can be retained by friction), and cavity configured to transmit a transmitted torque to the friction fitting and to allow slippage of said friction fitting in said mount when said transmitted torque is greater than a predetermined threshold torque thereby limiting said transmitted torque between said dental handpiece and said friction fitting to said threshold torque (see abstract, figs. 7A-7C, pars. 25-26, 49-52).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker in includes the adaptor as taught by Victor order to provide 
With respect to claim 6, Becker teaches the dental handpiece is configured for rotating at a rate of 6000 to 30,000 RPM (par. 38). While the specific range of 1000-5000 rpm is not taught, the current invention teaches a variety of ranges and using standard handpieces, therefore, the specific range is determined to be a design choice based on the desired outcome and needs of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker/Victor to provide a handpiece to rotate the adapter within the claimed range in order to provide the desired outcomes of the treatment and since the speeds are well known in the art as disclosed by the applicant. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Victor et al. (2016/0346909) as applied to claim 1 above, and further in view of Heiden (CH 591930).
Becker/Victor teaches the adapter as substantially claimed and discussed above, however, does not specifically teach the cavity is fixed in position with regard with said fitting and an axis of cavity is offset in relation to an axis of said fitting.
Heiden teaches an adaptor wherein the cavity (the cavity within element 2) is fixed in position with respect to the fitting 1/3 and an axis of the cavity is offset in relation to an axis of said fitting (see fig. 1, translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Rumpp et al. (4,006,787) as applied to claim 1 above, and further in view of Andersen (6,196,036).
Becker/Rumpp teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity is cylindrical.
Anderson teaches a torque limitation device wherein a tool 7 is received within a cavity 25 that is cylindrical (see fig. 10, col. 3, ll. 50-67, col. 4, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the cavity taught by Becker/Rumpp with that of Anderson in order to more easily manufacture the device. Such that a tight fit is provided between the elements for controlling the torque reduced the machining needed for providing the groove and protrusions.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Victor et al. (2016/0346909) as applied to claim 1 above, and further in view of Andersen (6,196,036).
Becker/Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity is cylindrical.
Anderson teaches a torque limitation device wherein a tool 7 is received within a cavity 25 that is cylindrical (see fig. 10, col. 3, ll. 50-67, col. 4, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the cavity taught by Becker/Victor  with that of Anderson in order to more easily manufacture the device. Such that a tight fit is provided between the elements for controlling the torque reduced the machining needed for providing the groove and protrusions.  


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed November 28, 2021 have been fully considered but they are not persuasive. 
With respect to claim 8, the applicant argues that the prior art of Victor does not teach the mount receiving a friction fit of an endodontic file to rotate the file. However, it is noted that the applicant is only claiming the mount and NOT the file. Therefore, as discussed above in detail, the mount is capable of receiving a friction fit of an endodontic file. Such that the cavity of the adaptor is capable of allowing the insertion of a friction fit of an endodontic file. The applicant further argues that the claim requires the connection to be reversible and that Victor does not teach a reversible connection. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the prior art of Victor teaches specifically designing the two parts to have a desired torque limit.
With respect to the arguments directed towards Victor, it seems that the applicant is arguing the that drive shaft of Victor is not an endodontic file, however, it is noted that Becker teaches an endodontic file and the prior art of Becker is being modified with Victor to teach a friction fit between an adaptor that can be used with a generic handpiece and a tool (i.e. the drive shaft is a tool such that a torque is applied to the tool/drive shaft to allow it to function as taught).
Applicant is invited to call the examiner to arrange an interview to clarify several of the issues and discuss proposed claim amendments to advance prosecution. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/9/2022